              Case 5:21-cv-00868-R Document 6 Filed 09/03/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF OKLAHOMA

RICKY WHITE,                                                 )
                                                             )
                                   Petitioner,               )
                                                             )
v.                                                           )        Case No. CIV-21-868-R
                                                             )
JIM FARRIS, Warden,                                          )
                                                             )
                                   Respondent.               )

                                                       ORDER

        Petitioner filed this action utilizing the form for seeking relief pursuant to 28 U.S.C.

§ 2241 but challenging his underlying 1983 conviction for first-degree murder. The Court

is required to review habeas petitions promptly and to “summarily dismiss [a] petition

without ordering a responsive pleading,” Mayle v. Felix, 545 U.S. 644, 656 (2005), “[i]f it

plainly appears from the petition and any attached exhibits that the petitioner is not entitled

to relief in the district court.” See Rule 4, Rules Governing § 2254 Cases in United States

District Courts.1 Although this case was referred to United States Magistrate Judge Amana

Maxfield Green, the Court hereby withdraws the reference and dismisses the Petition upon

screening for lack of jurisdiction.

        Petitioner is no stranger to this Court with regard to his efforts to obtain habeas

corpus relief, having unsuccessfully sought to challenge this conviction on numerous

grounds via multiple habeas filings under § 2241 and § 2254 pursued both in this District




1
 The Court may apply “any or all” of the Rules governing § 2254 cases to a habeas petition brought under § 2241.
R. 1(b), R. Governing § 2254 in U.S. Dist. Ct.
              Case 5:21-cv-00868-R Document 6 Filed 09/03/21 Page 2 of 3




and in the Eastern District of Oklahoma. To the extent Petitioner seeks relief under § 2241,

this action is inappropriate because he is incarcerated at the Oklahoma State Penitentiary

in McAlester, Oklahoma, which lies in the Eastern District of Oklahoma. A petition

pursuant to 28 U.S.C. § 2241 must be filed in the district of confinement so that the Court

has jurisdiction over the Petitioner’s custodian. See Haugh v. Booker, 210 F.3d 1147, 1149

(10th Cir. 2000). Although the Court could transfer a § 2241 petition filed in the wrong

district, the Court declines to transfer the case, because in reality Petitioner is challenging

his underlying conviction, which is proper only pursuant to 28 U.S.C. § 2254.2

         “Petitions under § 2241 are used to attack the execution of a sentence, in contrast to

§ 2254 habeas . . .proceedings, which are used to collaterally attack the validity of a

conviction and sentence.” Mclntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811 (10th Cir.

1997) (citations omitted)). Here Petitioner is challenging the jurisdiction of the state court,

which is an attack on his conviction and sentence and must be brought under § 2254. See

Yellowbear v. Wyo. Atty. Gen., 525 F.3d 921, 924 (10th Cir. 2008) (recognizing that § 2241

is not the proper vehicle to challenge state court jurisdiction over the petitioner for a crime

allegedly committed in Indian country). Petitioner, however, is precluded from seeking

relief under § 2254, having unsuccessfully made attempts a number of times. He is aware

that he must have permission from the United States Court of Appeals for the Tenth Circuit

in order to pursue such relief, having been so informed by this Court on multiple occasions


2
   The Court notes that Petitioner was convicted in the District Court of Choctaw County which lies within the
boundaries of the Eastern District of Oklahoma, and therefore, pursuant to 28 U.S.C. § 2241(d), this action should
have been filed in that District. The Court therefore lacks jurisdiction over the Petition for this reason as well. See
Clark v. Oklahoma, 789 F. App’x 680, 683 (10th Cir. Oct. 7, 2019). Furthermore, the Court declines to transfer this
petition in light of the successive nature of the petition. See 28 U.S.C. § 1631.

                                                          2
               Case 5:21-cv-00868-R Document 6 Filed 09/03/21 Page 3 of 3




and the Tenth Circuit having imposed limitations on his filing. See 28 U.S.C. § 1631, In re

White, No. 20-7068 (10th Cir Dec. 2, 2020), In re White, No. 21-7040 (10th Cir. Aug. 6,

2021)(dismissing motion for authorization transferred from the Eleventh Circuit pursuant

to No. 20-7068). Petitioner, however, has been granted no such permission, and therefore,

the Court dismisses this Petition for lack of jurisdiction as successive.3

         Rule 11 of the Rules Governing Section 2254 Cases requires a district court to issue

or deny of Certificate of Appealability upon entering a final adverse order. “When the

district court denies a habeas petition on procedural grounds without reaching the prisoner's

underlying constitutional claim, a COA should issue when the prisoner shows, at least, that

jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether

the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000). The failure to satisfy either prong requires the denial of a Certificate of

Appealability. Id. at 485. The Court finds nothing in the present record that suggests its

ruling is debatable or an incorrect application of the law and therefore declines to issue a

certificate of appealability.

         IT IS SO ORDERED this 3rd day of September 2021.




3
 In light of Petitioner’s multiple prior attempts at seeking habeas relief the Court declines to transfer this case to the
Tenth Circuit for consideration of whether he may file a successive petition.

                                                            3
